Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Upon discussion with attorney on record Hosoon Lee (07/14/2022), the following amendments has been proposed to put the case in condition for allowance:
20. (Currently Amended) The apparatus of claim [[19]] 17, further comprising a DMA engine configured to generate DMA data to be sent to the system, wherein the system is configured to route the DMA data according to the routing instruction.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of amended claim 1: “routing a first packet of the data from the device to one of the processing device or the memory device according to the routing instruction; and
routing a second packet of the data from the device to one of the processing device [[and]]or the memory device according to the routing instruction.” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, such limitations scope encompasses features of the parent case 15227961 claim 1, now issued patent #10762030. Similar features also recited in Claim 9, last 4 lines and Claim 17, last 4 lines  Thus claims 1-5, 7-13, 15-18, and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 11256644 B2, US 11184267 B2, US 10642764 B1, and US 10248328 B2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184